Citation Nr: 0201231	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  96-15700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
1990, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD) with alcohol abuse and a personality 
disorder.  

2.  Entitlement to an effective date earlier than April 11, 
1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability prior to April 11, 1990. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1994 and June 1997 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Wichita, Kansas.  In a March 1998 
decision, the Board determined that the veteran was not 
entitled to an effective date prior to April 11, 1990, for a 
100 percent evaluation for PTSD with alcohol abuse and a 
personality disorder.  The appellant subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision, dated in October 2000, 
the Board's March 1998 decision was affirmed by the Court.     

In a March 2000 decision, the Board determined that the 
veteran was not entitled to an effective date prior to April 
11, 1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected PTSD.  The Board also 
determined that the veteran was not entitled to a total 
rating based on unemployability due to service-connected 
disability prior to April 11, 1990.  The appellant 
subsequently appealed to the Court.  

In a January 2001 Order, the Court noted that the veteran had 
appealed a March 1998 Board decision which had denied 
entitlement to an effective date earlier than April 11, 1990, 
for a 100 percent evaluation for PTSD with alcohol abuse and 
a personality disorder.  The Court further noted that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov.9, 2000) 
[hereinafter VCAA] was enacted.  According to the Court, the 
VCAA affected sections of chapter 51 of title 38 of the 
United States Code, which chapter specified general 
administrative provisions for the VA to follow in processing 
claims for veterans' benefits.  Thus, the Court ordered that 
if the parties did not file a joint motion for remand within 
30 days after the date of the order, the veteran was directed 
to, within 30 days after the date of the order, file a 
supplemental memorandum of law detailing the impact, if any, 
he believed that the enactment of the VCAA had on his 
currently pending appeal.  

In March 2001, the parties filed a joint motion to 
consolidate the veteran's appeals.  At that time, the parties 
stated that the veteran had appealed the March 1998 Board 
decision that had determined that he was not entitled to an 
effective date prior to April 11, 1990, for a 100 percent 
evaluation for PTSD with alcohol abuse and a personality 
disorder.  The parties further indicated that the veteran had 
appealed a March 2000 Board decision which had determined 
that he was not entitled to an effective date prior to April 
11, 1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected PTSD or entitled to a 
total rating based on unemployability due to service 
connected disability prior to April 11, 1990.  As grounds for 
the motion to consolidate, the parties submitted that the 
claim for an effective date prior to April 11, 1990, for a 
100 percent evaluation for PTSD with alcohol abuse and a 
personality disorder was inextricably intertwined with the 
claim for an effective date prior to April 11, 1990, for a 
grant of service connection for alcohol abuse secondary to 
service-connected PTSD.  Thus, in an April 2001 Order, the 
Court granted the joint motion to consolidate the veteran's 
appeals and to remand the case.  In the April 2001 Order, the 
Court vacated the Board's March 1998 and March 2000 
decisions, and the matter was remanded for further 
proceedings.  

The Board notes that although the veteran's representative 
initially asserted that there was clear and unmistakable 
error in the November 1994 rating decision, which granted 
service connection for alcohol abuse and a personality 
disorder as secondary to the veteran's service-connected PTSD 
and assigned a 100 percent schedular evaluation for his PTSD, 
effective from April 11, 1990, in letters dated in March 
1997, he has indicated that there is no claim of clear and 
unmistakable error in the November 1994 rating action and has 
withdrawn any claim of clear and unmistakable error in that 
action.  Since any claim of clear and unmistakable error in 
the November 1994 rating action has been withdrawn in a 
writing signed by the representative, and the notice of 
disagreement and substantive appeal regarding this issue were 
signed by the representative, this issue is no longer in 
appellate status and will not be considered by the Board.  38 
C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's claims. 

2.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received in February 1985 
and was granted by a rating decision dated in June 1987, 
effective from February 21, 1985.  A 50 percent evaluation 
was  assigned.

3.  On July 23, 1987, the veteran's attorney-representative 
filed a notice of disagreement with the effective date 
established for service connection for post-traumatic stress 
disorder and with the evaluation assigned.  According to the 
notice of disagreement, it was the veteran's contention that 
he was unemployable as a result of his service-connected 
post-traumatic stress disorder.

4.  A claim for a total disability rating based on 
unemployability due to service-connected disability has been 
pending since July 23, 1987.

5.  In a December 1989 decision, the Board denied entitlement 
to an effective date earlier than February 21, 1985, for a 
grant of service connection for post-traumatic stress 
disorder; the Board also restored a 50 percent evaluation for 
the service-connected post-traumatic stress disorder.

6.  On April 16, 1990, the RO received a VA Hospital Summary 
which showed that the veteran was hospitalized on April 11, 
1990, for treatment of his service-connected post-traumatic 
stress disorder.  The Summary was accepted as an informal 
claim for an increased rating.  

7.  In a November 1994 rating action, the RO granted the 
veteran's claim for entitlement to service connection for 
alcohol abuse and a personality disorder, secondary to the 
service-connected post-traumatic stress disorder, and 
reclassified the service-connected disability as PTSD with 
alcohol abuse and a personality disorder.  A 100 percent 
schedular rating was assigned for the reclassified 
psychiatric disorder, effective from April 11, 1990, the date 
of the veteran's admission to a VA hospital for treatment of 
post-traumatic stress disorder.

8.  The veteran's claim that the December 1989 Board decision 
was clearly and unmistakably erroneous was denied by the 
Board in February 1995; the decision was not appealed.

9.  Prior to April 11, 1990, service connection was in effect 
only for post-traumatic stress disorder.

10.  It is not factually demonstrated that the increase in 
the veteran's service-connected PTSD with alcohol abuse and a 
personality disorder to a 100 percent level occurred within 
one year prior to April 11, 1990.  

11.  The veteran has a high school equivalency diploma (GED) 
and occupational experience as railroad trackman and as a 
laborer for a pipeline company.  He last worked full time in 
March 1984.

12.  It is not shown that prior to April 11, 1990, the 
veteran was precluded from securing or following any type of 
substantially gainful employment consistent with his 
education and occupational background solely as a result of 
his service-connected post-traumatic stress disorder.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 11, 
1990, for a 100 percent evaluation for PTSD with alcohol 
abuse and a personality disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West Supp. 2001); 38 C.F.R. §§ 
3.157, 3.400(o)(1)(2), 4.1, 4.2, 4.10, 4.130, (4.132, 1996), 
Diagnostic Code 9411, prior to and from November 7, 1996 
(2001).

2.  The criteria for an effective date prior to April 11, 
1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2001).

3.  The criteria for a total disability rating based on 
unemployability due to service-connected disability prior to 
April 11, 1990, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

As previously stated, there has been a significant change in 
the law during the pendency of the veteran's appeals.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5103A (West Supp. 2001); See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the veteran's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this regard, in a 
correspondence from the Board to the veteran's attorney-
representative, dated in September 2001, the Board notified 
the attorney-representative that the veteran's appeal had 
been recently transferred to the Board and that as provided 
in the Court's order, he could submit additional argument and 
evidence in support of his appeal.  The Board further 
indicated that if he elected to submit additional evidence, 
it had to be forwarded to the Board within 90 days of the 
date of the letter.  In addition, the Board noted that if the 
appellant wished the Board to consider newly submitted 
evidence without first referring it to his local RO for 
initial review and preparation of a Supplemental Statement of 
the Case (SSOC), he had to include a waiver of the RO's 
consideration of such evidence pursuant to 38 C.F.R. 
§ 20.1304(c).

In December 2001, the veteran's attorney-representative 
submitted directly to the Board a brief with additional 
argument and evidence.  In the brief, the attorney-
representative referred to numerous VA medical records and 
hospital summaries, private medical records, including a 
private medical statement from Andrew H. Schauer, Ph.D., 
dated in May 1987, and a report from the Menninger Clinic, 
dated in February 1988, and a September 1987 decision from 
the Social Security Administration (SSA).  In this regard, 
the Board notes that all of the evidence referred to by the 
attorney-representative, is evidence which has already been 
associated with the claims file.  In addition, a 
correspondence from the VA Medical Center (VAMC) in Topeka, 
Kansas, to the RO, dated in April 1997, shows that at that 
time, the Topeka VAMC stated that no outpatient treatment was 
provided to the veteran from April 1989 to April 11, 1990. 

In light of the above, it is the Board's determination that 
all relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
appellant and his representative have been accorded ample 
opportunity to present argument in support of his claims, and 
they have done so.  Moreover, there is no indication that 
there are additional documents that have not been obtained 
and would be pertinent to the present claims.  Remanding this 
case for readjudication under such circumstances would serve 
no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Thus, the Board finds that it may proceed with a 
decision on the merits of the appellant's claims without 
prejudice to the appellant.     




II.  Entitlement to an effective date 
earlier than April 11, 1990, for a 100 
percent evaluation for post-traumatic 
stress disorder with alcohol abuse and a 
personality disorder.

The record reflects that in December 1989, the Board issued a 
decision holding that the veteran's PTSD was no more than 50 
percent disabling.  A February 1995 Board decision, citing 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), held that the 
Board's December 1989 decision could not be reviewed and 
revised.  Therefore, the Board's December 1989 decision 
holding that an evaluation greater than 50 percent for the 
veteran's PTSD was not warranted is final.  Thus, it follows 
that the veteran's argument that an effective date in 1985 is 
warranted because the claim had been continuously prosecuted 
since that time is without merit, as is the argument that an 
effective date in 1987 is warranted based upon 38 C.F.R. § 
3.155(a); Suttmann v. Brown, 5 Vet. App. 127 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991), because the December 1989 
Board decision was a final adjudication with respect to the 
50 percent evaluation assigned to the veteran's PTSD.

On April 16, 1990, the RO received a VA Hospital Summary 
which showed that the veteran was hospitalized on April 11, 
1990 for treatment of his service-connected post-traumatic 
stress disorder.  The RO accepted the Summary as an informal 
claim to reopen the issue of entitlement to an increased 
rating for PTSD.  A November 1994 rating decision found that 
the veteran's alcohol abuse and personality disorder could 
not satisfactorily be separated from his PTSD and assigned a 
100 percent evaluation from April 11, 1990, the date the 
veteran had entered the VA hospital after the Board's 
December 1989 decision.

38 C.F.R. § 3.400(o)(2) provides that the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of claim.

Although it has been contended that the veteran should be 
awarded benefits from either 1985 or 1987, the Board's 
December 1989 decision is final.  Therefore, the earliest 
date that may be assigned is as provided for in 38 C.F.R. § 
3.400(o)(2).  The earliest date that may be assigned is one 
year prior to April 11, 1990, if it is factually 
ascertainable that the increase in disability occurred within 
one year prior to April 11, 1990, and if this is based upon 
evidence that was not considered in the December 1989 Board 
decision.  Harper v. Brown, 10 Vet. App. 125 (1997).

The VA Hospital Summary relating to the veteran's 
hospitalization from April 11 through 12, 1990, reflects that 
the veteran was last hospitalized at that facility in 
September 1988.  There is no other evidence of record which 
reflects that the veteran received any inpatient care in the 
year prior to April 11, 1990.  A response from the Topeka 
VAMC, received in April 1997, reflects that no outpatient 
treatment was provided the veteran from April 1989 to April 
11, 1990.  There is no evidence of record which reflects that 
the veteran received any outpatient mental health care for 
his PTSD in the year prior to April 11, 1990.  The April 1990 
VA hospital discharge summary reflects that the veteran 
indicated that his PTSD had been aggravated by a dislocated 
left shoulder suffered in a fall from a horse in late 
February 1990.  However, there is no competent medical 
evidence of record which reflects any treatment or findings 
with respect to the veteran's PTSD in the year prior to April 
11, 1990.

In the absence of any competent medical evidence which 
reflects an increase in the veteran's service-connected PTSD 
in the year prior to April 11, 1990, the Board concludes that 
it is not factually ascertainable, under either the criteria 
in effect prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Code 9411) or the criteria in effect from November 
7, 1996 (38 C.F.R. § 4.130, Diagnostic Code 9411) that there 
was an increase in the veteran's service-connected PTSD in 
the year prior to April 11, 1990.  Again, there is no claim 
of clear and unmistakable error in any prior rating action or 
Board decision.

The Board observes that the veteran has submitted evidence 
which reflects that he was found to be disabled by the Social 
Security Administration from March 17, 1984.  However, this 
evidence is not probative for showing that there was an 
increase in his disability during the one year prior to April 
11, 1990.  Further, assertions by lay persons regarding any 
increase in the veteran's PTSD during the year prior to April 
11, 1990, may identify the veteran's actions, but are not 
qualified to associate those actions with any specific 
disability because they are not competent to offer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

On the basis of this analysis, a preponderance of the 
evidence supports a finding that the earliest date which may 
be assigned for a 100 percent evaluation is April 11, 1990, 
the date the veteran reopened his claim, because it is not 
factually ascertainable that an increase in the veteran's 
service-connected disability occurred within the year prior 
to his reopening of his claim on April 11, 1990.  As a 
consequence, the general rule applies, and thus, the 
effective date of the veteran's claim is governed by the 
later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1); See Harper, supra. 


III.  Entitlement to (1) an effective 
date earlier than April 11, 1990, for a 
grant of service connection for alcohol 
abuse secondary to the service-connected 
PTSD, and (2) a TDIU due to service-
connected disability prior to April 11, 
1990.  

Factual Background

The veteran appeals through his attorney-representative from 
regional office denials of claims of entitlement to an 
earlier effective date for service connection for alcohol 
abuse secondary to service-connected post-traumatic stress 
disorder and of entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities.

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in February 1985 and was granted by a rating 
decision dated in June 1987.  A 50 percent rating was 
assigned under Diagnostic Code 9411, effective from February 
21, 1985, with paragraph 29 benefits granted for periodic 
hospitalizations thereafter.  A 50 percent rating was 
reinstated, effective from February 1, 1987.

On July 23, 1987, the attorney-representative filed a notice 
of disagreement with the effective date established for 
service connection for post-traumatic stress disorder and 
with the evaluation assigned.  The notice of disagreement 
asserted that the veteran believed that he was then 
unemployable due to his service-connected post-traumatic 
stress disorder and that he had been unemployable since he 
had left his last full-time position.

By October 1987, the appeal with respect to the effective 
date and evaluation issues had been perfected.  In a rating 
decision dated in June 1988, the RO reduced the service-
connected evaluation to 30 percent disabling, effective from 
September 1, 1988.  However, in a December 1989 decision, the 
Board restored the 50 percent evaluation.  A rating decision 
dated in January 1990 made the 50 percent evaluation 
effective from February 1, 1987.  The Board also denied an 
effective date prior to February 21, 1985, for a grant of 
service connection for post-traumatic stress disorder.

The record shows that the veteran was hospitalized at a VA 
facility on April 11, 1990, for treatment of severe post-
traumatic stress disorder.  His last admission to a VA 
facility had been in September 1988, when the diagnoses on 
Axis I were severe post-traumatic stress disorder with 
anxiety, depression, and recurrent suicide attempts; and 
episodic alcohol abuse.  Borderline traits were diagnosed on 
Axis II. A rating decision dated in July 1990 denied an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and the attorney-representative filed a notice of 
disagreement with that determination the following month.  
The appeal was later perfected, but in a decision dated in 
August 1991, the Board denied the claim for a rating in 
excess of 50 percent.  However, in an Order dated in March 
1993, the United States Court of Veterans Appeals, as it was 
then known, granted the joint motion of the parties and 
vacated the August 1991 Board decision.  The joint motion, 
which was incorporated in the Court's Order by reference, 
required the Board to decide whether there was clear and 
unmistakable error in the Board's decision of December 1989 
(which was not subject to judicial review) in failing to 
grant a total evaluation under the provisions of 38 C.F.R. § 
4.132, Diagnostic Code 9411, and a TDIU under the provisions 
of 38 C.F.R. §§ 3.340(a), 4.16(a) and 4.16(c).  The joint 
motion indicated that the notice of disagreement filed in 
July 1987 clearly contained a claim of entitlement to a TDIU.  
In December 1993, the Board stayed consideration of the clear 
and unmistakable error claim pending the decision of the 
Federal Circuit in the Smith case.  However, the Board 
directed the RO to develop claims of entitlement to service 
connection for substance abuse secondary to a service-
connected disability, entitlement to a rating in excess of 50 
percent for post-traumatic stress disorder, and entitlement 
to a TDIU.

Following the requested development, the RO, in a November 
1994 decision, granted service connection for alcohol abuse 
and a personality disorder secondary to the service-connected 
post-traumatic stress disorder and reclassified the service-
connected disability as PTSD with alcohol abuse and a 
personality disorder.  The RO rated the reclassified 
psychiatric disorder as 100 percent disabling, effective from 
April 11, 1990, the date of admission to the VA hospital for 
treatment of post-traumatic stress disorder.  In a decision 
dated in February 1995, the Board denied the claim of clear 
and unmistakable error in the Board decision of December 1989 
on the ground that Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994), precluded review of a final Board decision on the 
basis of clear and unmistakable error under 38 C.F.R. § 
3.105(a).  In its February 1995 decision, the Board noted 
that the RO had granted the complete benefits with respect to 
the issues addressed in the December 1993 remand and that 
those issues were no longer before the Board for appellate 
consideration.

In November 1995, the attorney-representative filed a timely 
notice of disagreement with the November 1994 rating 
decision, contending that the veteran was entitled to an 
earlier effective date for the total rating.  In a letter 
dated in January 1996, the attorney-representative stated 
that medical records dating back to February 1, 1987, clearly 
established that the veteran's alcohol abuse and personality 
disorder were due to his service-connected post-traumatic 
stress disorder.  The attorney-representative asserted that 
the medical records should have been regarded as an informal 
claim for secondary service connection and that the VA 
committed error in failing to adjudicate the claim.  The 
attorney-representative indicated that he hoped a rating 
decision would be forthcoming.

In a letter dated January 31, 1996, the RO replied that the 
claim of entitlement to an effective date of February 1, 
1987, implied a claim of clear and unmistakable error in a 
rating decision subsumed by the Board decision of December 
1989 and that any claim of clear and unmistakable error in 
the latter decision had been rejected by the Board in 
February 1995.  In February 1996, the attorney-representative 
filed a notice of disagreement with the January 31, 1996, RO 
determination and requested that a statement of the case be 
issued.  A statement of the case issued in March 1996 
classified the issue as clear and unmistakable error in a 
rating decision of November 4, 1994, regarding the effective 
date of the total evaluation for service-connected post-
traumatic stress disorder.  Later that month, the attorney- 
representative perfected the appeal.

In a letter dated in October 1996, the attorney-
representative styled the issues as "entitlement to [a] 
rating decision on a previously unadjudicated claim for 
service connection for post-traumatic stress disorder; 
service connection for drug and alcohol abuse as secondary to 
[the] service-connected post-traumatic stress disorder; and 
[for] a total disability rating."  He contended that the 
medical records and correspondence of record constituted an 
informal claim under 38 C.F.R. § 3.155.  (This correspondence 
is less than clear, but the attorney-representative seems to 
contend that the records referred to constituted an informal 
claim for service connection for post-traumatic stress 
disorder prior to February 1, 1987.  However, as service 
connection for post-traumatic stress disorder has been in 
effect since February 21, 1985, any such assertion is moot.)  
The attorney-representative maintained that as early as 
February 10, 1986, a discharge summary from a VA medical 
center contained an Axis I diagnosis of depression with post-
traumatic stress disorder to be ruled out.  He further 
contended that a progress note of March 23, 1986, indicated 
that the veteran drank to cover up his craziness.

In March 1997, the Board remanded the case to the RO in order 
to obtain copies of all available VA treatment records for 
the period from April 1989 to his VA admission on April 11, 
1990.  The Board classified the issue as entitlement to an 
effective date earlier than April 11, 1990, for a 100 percent 
evaluation for post-traumatic stress disorder with alcohol 
abuse and a personality disorder.

In correspondence received in March 1997, the attorney-
representative stated that the veteran was of the opinion 
that the November 1994 rating decision that had assigned the 
effective date for the 100 percent rating had resulted from a 
claim that was filed in February 1985.  This claim, the 
attorney-representative said, resulted in a rating decision 
of June 25, 1987, from which an appeal was taken.  It was 
asserted that the claim had been continuously prosecuted ever 
since.  Based on the totality of the record, the attorney-
representative maintained that the veteran was entitled 
either to a 100 percent schedular rating from February 20, 
1985, or to a TDIU from that date.  Finally, the attorney-
representative argued that a rating decision had not yet been 
issued on the veteran's claim, filed in October 1996, that 
the 1986 medical records constituted an informal claim for 
service connection for drug and alcohol abuse secondary to 
service-connected post-traumatic stress disorder.  He 
reiterated the latter request in correspondence dated in 
April and May 1997.  In a letter to the attorney-
representative dated in June 1997, the RO essentially denied 
the request.  In July 1997, the attorney-representative 
submitted a notice of disagreement with the June 1997 
determination.  The attorney-representative styled the issues 
as entitlement to a rating decision on an informal claim 
raised by the evidence of record for service connection for 
drug and alcohol abuse as secondary to the veteran's service- 
connected post-traumatic stress disorder, as well as an 
informal claim raised by the evidence of record of 
entitlement to a total disability rating based upon 
individual unemployability.  The attorney-representative 
stated that this was not a claim of clear and unmistakable 
error and that it was not a claim previously addressed by the 
Board or the RO.  Further, this was not a claim of 
entitlement to an earlier effective date for a total 
evaluation.  It was, rather, a claim raised by the evidence 
of record that required a rating decision under the 
provisions of 38 C.F.R. § 3.155 and that involved two 
separate claims under that regulation.  It was requested that 
a statement of the case be issued on these allegedly separate 
issues.  In November 1997, the RO issued a statement of the 
case to the veteran and his attorney-representative on the 
issues of entitlement to an earlier effective date for 
service connection for alcohol abuse as secondary to service- 
connected post-traumatic stress disorder, and entitlement to 
a TDIU for the period prior to April 11, 1990.  In a March 
1998 decision, the Board denied the veteran's claim of 
entitlement to an effective date earlier than April 11, 1990, 
for a 100 percent evaluation for post-traumatic stress 
disorder with alcohol abuse and a personality disorder.  
Although the Board recognized the statement of the case 
issued in November 1997, the Board stated that a review of 
the record did not reflect that a substantive appeal had been 
entered concerning the issues therein addressed.  The Board 
indicated that in the absence of a substantive appeal, it did 
not have jurisdiction of these issues.  In a letter received 
January 29, 1998, in lieu of a VA Form 9, the attorney-
representative requested that the Board review the issues 
raised in the November 1997 statement of the case.  Although 
the letter was received 70 days after issuance of the 
statement of the case on November 20, 1997, it was within a 
year of the June 1997 letter from the RO to which the 
attorney-representative filed a notice of disagreement.  The 
substantive appeal was therefore timely.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302(b) (2001).


Analysis

A.  Entitlement to an effective date 
earlier than April 11, 1990, for a grant 
of service connection for alcohol abuse 
secondary to the service-connected PTSD.  

The December 1989 Board decision denying entitlement to an 
effective date for service connection for post-traumatic 
stress disorder prior to February 21, 1985, is final.  38 
U.S.C.A. §§ 7103, 7104.  As the February 1995 Board decision 
denying a claim of clear and unmistakable error in the prior 
Board decision was not appealed, it is arguably res judicata 
with respect to the effective date issue.  See Link v. West, 
12 Vet. App. 39, 44 (1998).  It is axiomatic that the claim 
for service connection for alcohol abuse secondary to 
service-connected post-traumatic stress disorder can be made 
effective no earlier than the primary disorder from which it 
results, in this case February 21, 1985.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The issue is whether there are 
grounds for finding that service connection should have been 
established for alcohol abuse on a secondary basis at some 
time after February 21, 1985, and before service connection 
for alcohol abuse was made effective on April 11, 1990.

The Board notes that a specific written claim for secondary 
service connection for alcohol abuse ("substance abuse") 
was filed on October 24, 1994, when the attorney-
representative's letter asserting such a claim was received 
by the RO. However, the joint motion that was filed with the 
Court on March 9, 1993, required the VA to determine whether 
the evidence of record showed an etiologic relationship 
between the service-connected psychiatric disorder and the 
abuse of alcohol or drugs.  Accordingly, in its December 1993 
remand, the Board directed the RO to develop the claim of 
entitlement to service connection for substance abuse 
secondary to a service-connected disability (post-traumatic 
stress disorder).  It was from this development that an 
effective date of April 11, 1990, was eventually established 
for secondary service connection for alcohol abuse (and a 
personality disorder).

During the prosecution of this appeal, the Court decided 
Brannon v. West, 12 Vet. App. 35 (1998), which is dispositive 
of this aspect of the veteran's appeal.  The Court stated:

The appellant contends on appeal that the 
Board failed to adjudicate a claim for 
[service connection for] a psychiatric 
condition secondary to his [service- 
connected] skin condition.  He argues 
that the claim was reasonably raised by 
the medical evidence of record. Even 
assuming that the medical evidence 
established a well-grounded claim for 
such a condition, the appellant has not 
filed a claim for secondary service 
connection. "A specific claim in the 
form prescribed by the Secretary . . . 
must be filed in order for benefits to be 
paid or furnished to any individual under 
the laws administered by the Secretary."  
38 U.S.C. § 5101(a); see also 38 C.F.R. § 
3.151(a) (1997).  A claim "means a 
formal or informal communication in 
writing requesting a determination of 
entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 
3.1(p) (1997) (emphasis added).  "Any 
communication or action, indicating an 
intent to apply for one or more benefits 
under the laws administered by the 
Department of Veterans Affairs . . . may 
be considered an informal claim.  Such 
informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a) (1997) 
(emphasis added). "Section 5101(a) is a 
clause of general applicability and 
mandates that a claim must be filed in 
order for any type of benefit to accrue 
or be paid."  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  Therefore, 
before a VARO or the BVA can adjudicate 
an original claim for benefits, the 
claimant must submit a written document 
identifying the benefit and expressing 
some intent to seek it.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that VA's failure to 
forward an application form to a 
claimant, who had submitted an informal 
claim under section 3.155(a), waives the 
requirement to file a formal 
application).

The record contains no evidence that the 
appellant had ever expressed an intent to 
seek secondary service connection for his 
psychiatric condition prior to the 
Board's decision.  The mere presence of 
the medical evidence does not establish 
an intent on the part of the veteran to 
seek secondary service connection for the 
psychiatric condition.  See, e.g., KL v. 
Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); cf. 38 C.F.R. § 3.157(b) (1997) 
(permitting certain medical reports to be 
accepted as an "informal claim for 
increased benefits or an informal claim 
to reopen").  While the Board must 
interpret the appellant's submissions 
broadly, the Board is not required to 
conjure up issues that were not raised by 
the appellant.  See Talbert [v. Brown, 7 
Vet. App. 352, 356-57 (1995)].  The 
appellant must have asserted the claim 
expressly or impliedly.  See Isenbart [v. 
Brown, 7 Vet. App. 537, 540-41 (1995)].

Brannon, 12 Vet. App. at 34-35.  See Brewer v. West, 11 Vet. 
App. 228, 234 (1998) (Court is not prohibited from 
retroactively applying a judicial decision issued during the 
course of an appeal to that case simply because its 
application would be less favorable to the appellant).

Although the record prior to April 11, 1990, indicates that 
there was an etiologic relationship between the veteran's 
drinking and his psychiatric disability, there is no specific 
claim identifying the benefit sought - service connection for 
alcohol abuse secondary to post-traumatic stress disorder - 
prior to that date.  As Brannon, makes clear, VA is not 
required to be clairvoyant about the benefits the veteran 
seeks.  See also Talbert v. Brown, 7 Vet. App. at 356 (BVA is 
not required to do a 'prognostication' but to review issues 
reasonably raised by the substantive appeal). The secondary 
service connection claim was expressly raised in the joint 
motion adopted by the Court in March 1993.  The issue was 
arguably raised in the appellant's brief to the Court, which 
was mailed to opposing counsel on July 21, 1992.  In the 
absence of a specific claim identifying the benefit sought 
prior to April 11, 1990, however, the claim for an earlier 
effective date for service connection for alcohol abuse 
secondary to service-connected post-traumatic stress disorder 
is without merit and must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).


B.  Entitlement to a TDIU due to service-
connected disability prior to April 11, 
1990.  

As indicated above, the attorney-representative filed a 
notice of disagreement on July 23, 1987, that, among other 
things, asserted that the veteran believed that he was then 
unemployable due to his service-connected post-traumatic 
stress disorder and that he had been unemployable since he 
had left his last full-time position.  He essentially 
contends that this document constitutes a pending claim of 
entitlement to a TDIU that has yet to be finally adjudicated.  
See Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service- 
connected disability.  38 C.F.R. § 4.16(a).  As a total 
schedular rating has been in effect since April 11, 1990, the 
only issue is whether the veteran was entitled to a TDIU 
prior to that date.  

The provisions of subsection (c) of 38 C.F.R. § 4.16 took 
effect on March 1, 1989. 54 Fed. Reg. 4280 (1989).  This 
addition to the provisions of 38 C.F.R. § 4.16 held that 38 
C.F.R. § 4.16(a) was not applicable where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder would be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  At all times material to this 
issues, service connection was in effect only for post- 
traumatic stress disorder. It is thus arguable that when the 
Board rendered its decision in December 1989 restoring a 50 
percent rating for service-connected post-traumatic stress 
disorder, it cut off all claims then pending for any higher 
evaluation, including one predicated on entitlement to a TDIU 
under 38 C.F.R. § 4.16(a).

However, Johnson v. Brown, 7 Vet. App. 95, 99 (1994), seems 
to hold that subsection (c) of 38 C.F.R. § 4.16 is not a 
limiting regulation and that a total rating could be assigned 
if the evidence showed that the veteran was unemployable.  
Thus, it can be argued that entitlement to a TDIU due to the 
service-connected post-traumatic stress disorder is for 
consideration for the period from July 23, 1987, to April 11, 
1990.  Nevertheless, the claim must be denied.

The record indicates that the veteran has a high school 
equivalency diploma (GED) and occupational experience as a 
railroad trackman and as a laborer for a pipeline company.  
It appears that he last worked full time in March 1984.

The attorney-representative contends that the veteran was 
unemployable as a result of his post-traumatic stress 
disorder alone at all times material to this issue and that 
both VA and non-VA medical records show this.  Much reliance 
is placed on the conclusions of a report from the Menninger 
Clinic dated in February 1988, as well as on the conclusions 
of an Administrative Law Judge for the Social Security 
Administration dated in September 1987.  However, the medical 
evidence of record, including that relied on by the 
Administrative Law Judge, shows evidence of disabilities for 
which service connection was not then, and is not now in 
effect. Entitlement to a TDIU must be established solely on 
the basis of impairment arising from service-connected 
disorders.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); 
see 38 C.F.R. § 3.341(a) (2001).  Therein lies the difference 
with the determination of the Social Security Administration, 
which considers the current severity of all disabilities in 
determining whether an individual is unemployable. That was 
done in this case.  The Administrative Law Judge based his 
decision principally but not exclusively on symptomatology 
arising from the service-connected psychiatric disorder.  He 
also considered the veteran's recurrent alcohol abuse, his 
personality disorder, degenerative disk disease of the lumbar 
spine with residual pain, varicosities of both legs, "and 
other minor physical abnormalities."

The examiner for the Menninger Clinic relied on nearly the 
same disabilities as the Administrative Law Judge in arriving 
at his conclusions regarding employability. Records of 
hospitalization by VA during 1987 and 1988 show the influence 
of alcohol abuse but also note the veteran's low back 
pathology and lower extremity varicosities.  VA psychological 
testing in March 1988 showed that the veteran had borderline 
personality features.  When the veteran was hospitalized by 
VA in September 1988 - his last hospitalization prior to 
April 11, 1990 - the diagnoses included episodic alcohol 
abuse, borderline personality traits, chronic low back 
syndrome secondary to herniated nucleus pulposus at L5-S1, 
hemorrhoids, and tinea pedis and onychomycosis of both feet.  
For someone with his level of education, the veteran's 
employability prior to April 11, 1990, was significantly 
impaired by his physical disabilities, to say nothing of his 
psychiatric ones.  The Administrative Law Judge noted that 
the veteran had had to have an epidural injection for 
exacerbation of his back condition "[w]ithin the last 
year."

Moreover, the opinions contained in the medical records 
during the relevant time frame indicating that the veteran 
was "vocationally disabled" appear to be predicated on 
manifestations of psychiatric disability that encompassed 
both his episodic alcohol abuse and his personality disorder.  
However, service connection was not then in effect for either 
of these disorders.  The Board therefore concludes that 
entitlement to a TDIU prior to April 11, 1990, is not 
demonstrated.  It follows that the claim must be denied.











ORDER

An effective date prior to April 11, 1990, for assignment of 
a 100 percent evaluation for PTSD with alcohol abuse and a 
personality disorder is denied.

An effective date earlier than April 11, 1990, for a grant of 
service connection for alcohol abuse secondary to the 
service-connected post-traumatic stress disorder is denied.

A total disability rating based on unemployability due to 
service-connected disability prior to April 11, 1990, is 
denied.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

